

114 SCON 1 IS: Expressing the sense of Congress that a carbon tax is not in the economic interest of the United States.
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. CON. RES. 1IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter submitted the following concurrent resolution; which was referred to the Committee on FinanceCONCURRENT RESOLUTIONExpressing the sense of Congress that a carbon tax is not in the economic interest of the United
			 States.Whereas a carbon tax is regressive in nature and would
			 unfairly burden those vulnerable individuals and families in the United
			 States
			 that are already struggling with increasing electricity rates and a slow
			 economic recovery;Whereas a carbon tax would increase the cost of every good
			 manufactured in the United States;Whereas a carbon tax would harm the entire United States
			 manufacturing sector;Whereas European nations that have adopted carbon policies and regulatory regimes have forced
			 energy poverty on their citizens and undermined their economies;Whereas the increase in production of domestic fossil energy
			 resources on private and State-owned land has created significant job
			 growth
			 and private capital investment; andWhereas affordable and reliable energy sources are
			 critical to maintaining the United States global competitiveness: Now,
			 therefore, be itThat it is the sense of Congress that
			 a carbon tax would be detrimental to families and businesses in the United
			 States, and
			 is
			 not in the interest of the United States.